Exhibit CPI INTERNATIONAL ANNOUNCES FIRST QUARTER 2 Business momentum continues to improve; Company raises outlook for FY 2010 PALO ALTO, Calif. – February 10, 2010 – CPI International, Inc. (Nasdaq: CPII), the parent company of Communications & Power Industries, Inc. (CPI) today announced financial results for its first quarter of fiscal 2010 ended January 1, 2010. “CPI’s business momentum continued to buildin the first quarter of fiscal 2010, and we generated stronger results in our top and bottom lines in comparison to the year-ago quarter.Orders and sales rose in our commercial end markets and demand remained firm in our defense markets,” said Joe Caldarelli, chief executive officer.“We continue to be encouraged by improving market conditions, and our outlook is for sustained progress in fiscal 2010.” Notable financial achievements during the first quarter of fiscal 2010 include: Increases in orders and sales in comparison to the prior year, resulting in a healthy book-to-bill ratio of 1.12; Record-high backlog of $237 million as of the end of the quarter; Increases in net income (excluding non-recurring discrete tax benefits in the first quarter of fiscal 2009) and adjusted EBITDA; and Continued strong cash flow.For the 12 months ended January 1, 2010, cash flow from operating activities totaled $35.1 million, or $2.00 per share on a diluted basis, and free cash flow totaled $31.8 million, or $1.82 per share on a diluted basis. In the first quarter of fiscal 2010, CPI generated total sales of $82.8 million and booked total orders of $92.7 million.In the same quarter of the prior year,
